 

Jeffrey Sklarz

Kellianne Baranowsky

Green & Sklarz LLC

One Grand Central Place

305 Madison Ave

New York, NY 10165

Tel.: 203) 285-8545

Fax: (203) 691-5454

Email: jsklarz@gs-lawtirm.com
kbaranowsk y@gs-lawfirm.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

INLAND BANK AND TRUST

Plaintiff

ARG INTERNATIONAL AG

Defendant.

 

 

ARG INTERNATIONAL AG
Third-Party Plaintiff

v.

METALLIC CONVERSION
CORPORATION

Third-Party Defendant.

 

 

 

 

e

“spe SDNY
SOCUMENT
@LECTRONICALLY FILED

OC ___ ray 0d

VATE FILED:_“

   
   

Civil Action No. 16-cv-9964 (LAK) (SN)

[RROROSED]

DEFAULT JUDGMENT AS TO THIRD-
PARTY DEFENDANT METALLIC
CONVERSION CORP.

This third-party action having been commenced by third-party plaintiff ARG

INTERNATIONAL AG (‘ARG” or “Third-Party Plaintiff’) by the filing of a civil complaint on

April 19, 2017 against third-party defendant Metallic Conversion Corporation (“Metallic

(00151364. 3

 
Case 1:16-cv-09964-LAK-SN Document 121-2 Filed 01/21/20 Page 2 of 2

Conversion” or “Third-Party Defendant”) (the “Third-Party Complaint’) (ECF No. 26); and the
Clerk of the Court having issued a summons on April 21, 2017; and the service of the summons
and Third-Party Complaint having been waived by counsel for Third-Party Defendant Metallic
Conversion Corporation pursuant to the Waiver of Service Summons executed on May 2, 2017
(ECF No. 29); and Third-Party Defendant having failed to answer or otherwise move with respect
to ARG’s Third- Party Complaint; and the Clerk of the Court having issued a Certificate of Default
against Metallic Conversion on August 17, 2017 (ECF No. 40);

NOW, on Third-Party Plaintiff's Motion for Default Judgment and the supporting Affidavit
of Kellianne Baranowsky, Esq. and the exhibits thereto; it is hereby:

ORDERED, ADJUDGED AND DECREED, that Third-Party Plaintiff ARG
INTERNATIONAL AG has a judgment against Third-Party Defendant METALLIC
CONVERSION CORPORATION in the amount of $450,000.00, consisting of damages on count

one of the Third-Party Complaint for common law indemnification, aed) # LA fs ley
PPLEEED, teat Ve Clee determi, DET 12
cloce te Cem:

Dated: New York, New York

dew. >!) 2020

 

 

Lewis A, Kaplan “NF
United States District Court Judge

{00151364.1 }

 
